      Case 1:20-cr-00461-ER Document 65 Filed 09/01/21 Page 1 of 1




                                                   August 25, 2021
VIA ECF
The Honorable Edgardo Ramos
United States District Judge                                       x
Southern District of New York
Thurgood Marshall U.S. Courthouse
40 Foley Square                                                         .
New York, NY 10007                                    09/01/2021

       Re:    United States v. James Martin,
              20 Cr. 461 (ER)
Honorable Judge Ramos:
I write on behalf of my client James Martin, to request that the date of his surrender to
the Bureau of Prisons (BOP), currently scheduled for Thursday, September 2, 2021, be
extended by sixty days.
As of today’s date, my understanding is that the United States Bureau of Prisons has not
designated a facility to which Mr. Martin will surrender, thereby necessitating his
surrender to the United States Marshalls at 500 Pearl Street, and his detention pending
BOP designation at either the MCC or the MDC. A sixty-day extension of Mr. Martin’s
surrender date would allow the BOP to designate him to a facility.
I have discussed this request with Assistant United States Attorney Peter Davis, who,
on behalf of the Government, does not take a position on this request.
If Your Honor requires additional information, I may be reached at the number below,
or at Christopher_Flood@fd.org.
Thank you for considering this application.
                                            Respectfully Submitted,
                                            /s/
                                            Christopher A. Flood
                                            Federal Defenders of New York
                                            Counsel for Mr. James Martin
cc:    AUSA Peter Davis, Esq. (ECF)
